

Exhibit 10.1
EXECUTIVE TRANSITION AGREEMENT
THIS EXECUTIVE TRANSITION AGREEMENT (this “Agreement”) by and between KADANT
INC., a Delaware corporation (the “Company”), and Thomas M. O’Brien (the
“Executive”) is made as of September 15, 2014.
WHEREAS, the Company and the Executive desire to provide for an orderly
transition to the Executive’s successor as Chief Financial Officer (“CFO”), to
provide an incentive for the Executive to stay an employee through the
transition period and to obtain certain assurances and cooperation of the
Executive post-employment; and
WHEREAS, in connection with the foregoing, the Company and the Executive wish to
set forth the terms of such transition in this Agreement;
NOW, THEREFORE, in consideration of the mutual covenants herein contained and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the Company and the Executive agree as follows:
1.    Employment.
1.1    Except as hereinafter otherwise provided, the Company shall employ the
Executive on a full-time basis as an Executive Vice President of the Company
through June 30, 2015, at which date his employment will end unless it is sooner
terminated as provided herein (such date when employment ends shall be referred
to as the “Separation Date”)). In addition during his employment, the Executive
shall hold the title of CFO of the Company through a date to be determined by
the Chief Executive Officer of the Company (“CEO”) in his sole discretion by
written notice to the Executive, which date shall be no later than June 30, 2015
(the “CFO Transition Date”).
1.2    In addition to carrying out the regular duties of his positions, the
Executive shall work under the direction of and on such matters as may be
reasonably assigned to him by the CEO. Such duties may include, but shall not be
limited to, the advancement of the business and interests of the Company,
providing for an orderly transition of the financial reporting and financial
operations of the Company to a successor CFO, consulting with the CEO or
successor CFO as requested on financial matters related to the Company, meeting
with investor groups and the Company’s investors as requested by the CEO, and
undertaking special assignments agreed to between the Executive and the CEO.
1.3    The Executive agrees that, during his employment, he shall, to the best
of his ability, perform his duties, and shall not engage in any business,
profession or occupation which would conflict with the rendering of the agreed
upon services, either directly or indirectly, without the prior approval of the
CEO. Nothing in this Section 1.3 shall prevent the Executive from serving on the
boards of director or other advisory bodies, and no approval is required for
such service after the CFO Transition Date, provided that the Executive complies
with Section 3 of this Agreement.
2.    Compensation. During the period of his employment by the Company under
this Agreement and for the covenants and obligations of the Executive contained
herein, the Executive shall be compensated as follows:
2.1    Except as provided in Section 2.6, (a) during the period commencing on
the date of this Agreement and through January 3, 2015, the Executive shall
continue to be paid a base salary at his current annual rate of $343,000 and (b)
during the period commencing on the January 4, 2015 through the Separation Date,
the Executive shall be paid a base salary at an annual rate at least equal to
his current annual rate of $343,000, as increased by the Compensation Committee
of the Board of Directors (“Compensation Committee”) in its sole discretion in
accordance with its regular executive compensation review conducted in March
2015. (The base salary determined under this Section 2.1 shall be referred to
hereafter at the “Base Salary.”)
2.2    The Executive shall be eligible to participate in the Company’s Cash
Incentive Plan and the actual bonus earned shall be determined and calculated in
accordance with the compensation practices of the Company determined as follows:
(a)    for the fiscal year ending January 3, 2015 (such period referred to as
the “2014 Fiscal Year”), based on his current target or reference bonus of
$232,000; and
(b)    for the fiscal year ending January 2, 2016 (such period referred to as
the “2015 Fiscal Year”), based on a target or reference bonus at least equal to
his current target or reference bonus of $232,000, as increased by the
Compensation Committee in its sole discretion in accordance with its regular
executive compensation review conducted in March 2015, with the bonus for the
2015 Fiscal Year prorated through the Separation Date (and not payable if the
Executive ceases to be employed before June 30, 2015 other than on a termination
that satisfies Section 4.5 below).
Any bonus payable to the Executive under the Cash Incentive Plan shall be
determined and paid in accordance with the terms of the Cash Incentive Plan in
the same manner and at the same time as other executive officers of the Company,
but in no event later than March 15 of the fiscal year following the fiscal year
for which the bonus is payable.
2.3    The Compensation Committee has approved revisions to the Executive’s
outstanding restricted stock unit awards to provide that any amounts that would
otherwise vest after March 10, 2015 (if employment continued) shall be fully
vested and result in a distribution of the shares of Company common stock
underlying such restricted stock unit awards on March 10, 2016 (the
“Distribution Date”) provided that the Executive has remained an employee of the
Company until June 30, 2015 or his termination otherwise satisfies Section
4.1(e) below. The Compensation Committee has approved revisions to the
Executive’s outstanding stock options to provide that any amounts that have not
previously vested prior to the Separation Date shall vest in full on the
Separation Date, provided that the Executive has remained an employee of the
Company until June 30, 2015 or his termination otherwise satisfies Section
4.1(e) below (subject in either case to the release conditions herein). For the
avoidance of doubt, the termination of the Executive’s employment with the
Company on the Separation Date qualifies as a “retirement” under his stock
option award agreements, which status provides that the optionee may exercise
vested stock options for up to two years after such retirement event. For other
purposes, the Executive’s restricted stock unit awards shall continue to be
governed by the terms of the applicable plans and agreements through the
Distribution Date, and his stock options will continue to be governed by the
terms of the applicable plans and agreements while the options remain
outstanding. In addition, the Executive acknowledges and agrees that, in the
event that the Compensation Committee grants restricted stock unit awards to
executive officers in March 2015, any such award granted to the Executive shall
be equal in value to 1/3 the comparable value of restricted stock unit awards as
determined in accordance with the past practice of the Compensation Committee
for the position of CFO of the Company. Any such restricted stock unit awards
granted in March 2015 shall be time-based and the underlying shares shall be
distributable on the Distribution Date.
2.4    The Executive shall be reimbursed for any and all monies expended by him
in connection with his employment for reasonable and necessary expenses on
behalf of the Company in accordance with the policies of the Company then in
effect.
2.5    The Executive shall (a) be eligible to participate in the Company’s
executive and employee benefit plans and arrangements that are offered to
executive officers and employees of the Company (including, without limitation,
retirement, supplemental executive retirement plan (“SERP”), medical insurance,
dental insurance, life insurance and disability benefits), to the extent he
remains eligible to do so under the terms of such plans and to the extent that
the Company continues such plans for its executive officers and employees,
(b) continue to accrue vacation through the Separation Date (which shall accrue
in accordance with the Company’s vacation policy), and (c) continue to receive
the same perquisites that are generally provided to other executive officers of
the Company, subject to the provisions of this Agreement.
2.6    If, because of adverse business conditions or for other reasons, the
Company at any time puts into effect salary reductions applicable to all
executive officers of the Company generally, the salary payments required to be
made under this Agreement to the Executive during any period in which such
general reduction is in effect may be reduced by the same percentage as is
applicable to all executive officers of the Company generally. Any benefits made
available to the Executive which are related to Base Salary shall also be
reduced in accordance with any salary reduction.
2.7    Through the Assistance and Compliance Period (as defined below), the
Executive shall comply with all of the Company’s policies and procedures in
effect at such time in connection with the maintenance of the Company’s
property. He shall return his company car no later than the Separation Date but
may retain his laptop and other personal computing devices and files and other
documents for the remainder of the Assistance and Compliance Period.
2.8    The Executive acknowledges that he has received notice from the Company
that his Amended and Restated Executive Retention Agreement, dated as of
December 9, 2008 (the “Executive Retention Agreement”) will not be renewed and
agrees that it will cease to be applicable to him as of the close of business on
December 31, 2014.
3.    Restrictive Covenants.
3.1    During the period of the Executive’s employment with the Company and for
a period of two years following the Separation Date, the Executive shall not,
directly or indirectly, own, manage, control, operate, be employed by,
participate in or be connected with the ownership, management, operation or
control of any business which competes with the Company or any of its affiliated
companies; provided, however, that the foregoing shall not apply to ownership of
less than 5% of the outstanding stock of a publicly held corporation, which
ownership is disclosed to the CEO, nor shall it apply to any other relationship
which is disclosed to and approved by the CEO.
3.2    During the period of the Executive’s employment with the Company and for
a period of two years following the Separation Date, the Executive shall not,
either alone or in association with others, solicit, divert or take away, or
attempt to divert or take away, the business or patronage of any of the clients,
customers or business partners of the Company that were contacted, solicited or
served by the Company during the 12-month period prior to the Separation Date.
3.3    During the period of the Executive’s employment with the Company and for
a period of two years following the Separation Date, the Executive shall not,
either alone or in association with others, (a) solicit, induce or attempt to
induce any employee of the Company to terminate his or her employment with the
Company or (b) hire, recruit or attempt to hire any person who was employed by
the Company at any time during the term of the Executive’s employment with the
Company, provided that this clause (b) shall not apply to the recruitment or
hiring of any individual whose employment with the Company has been terminated
for a period of six months or longer.
3.4    During the period of the Executive’s employment with the Company and
thereafter, the Executive shall not, without the written consent of the Company,
utilize or disclose to others any proprietary or confidential information of any
type or description, which terminology shall be construed to mean any
information developed or identified by the Company that is intended to give it
an advantage over its competitors or that could give a competitor an advantage
if obtained by it, unless and until such confidential information has become
public knowledge through no fault of the Executive. Such information includes,
but is not limited to, product or process design, specifications, manufacturing
methods, financial or statistical information about the Company, marketing or
sales information about the Company, sources of supply, lists of customers and
the Company’s plans, strategies and contemplated actions. The Executive shall
not disclose any proprietary or confidential information to others outside the
Company or use the same for any unauthorized purposes without written approval
by an executive officer of the Company, either during or at any time after
employment, unless and until such proprietary or confidential information has
become public knowledge without fault by the Executive.
3.5    During the period of the Executive’s employment by the Company and for a
period of two years following the Separation Date, the Executive shall not in
any way whatsoever aid or assist any party seeking to cause, initiate or effect
a Change in Control of the Company without the prior approval of the Board of
Directors.
4.    Termination.
4.1    Except for the covenants set forth in Section 3, which covenants shall
remain in effect for the periods stated therein, and subject to the satisfaction
of the provisions of this Agreement that require payments or the provision of
benefits after the termination of this Agreement, this Agreement and his
employment shall terminate on the earliest of the following events:
(a)    on the effective date set forth in any resignation submitted by the
Executive and accepted by the Company, or if no effective date is agreed upon,
the date of receipt of such letter;
(b)    upon the death of the Executive;
(c)    at the election of the Company, upon the Disability of the Executive. For
purposes of this Agreement, “Disability” shall mean the Executive’s absence from
the performance of the Executive’s duties with the Company for 180 consecutive
calendar days as a result of incapacity due to mental or physical illness which
is determined to be total and permanent by a physician selected by the Company
or its insurers and acceptable to the Executive or the Executive’s legal
representative;
(d)    upon the termination of the Executive by the Company for Cause. For
purposes of this Agreement, “Cause” shall mean the Executive’s failure to
substantially perform his obligations under this Agreement, or the Executive’s
willful engagement in illegal conduct or gross misconduct that is materially and
demonstrably injurious to the Company, provided that no act or failure to act by
the Executive shall be considered “willful” unless it is done, or omitted to be
done, in bad faith and without reasonable belief that the Executive’s action or
omission was in the best interests of the Company; or
(e)    on June 30, 2015, provided the Executive has remained an employee through
such date, or upon other termination of the Executive by the Company without
Cause on or after January 1, 2015 and before June 30, 2015.
4.2    Except as otherwise expressly provided herein, upon the termination of
this Agreement, all of the Company’s obligations under this Agreement (except
for obligations that by their terms require payment after the termination of
this Agreement), including, without limitation, making payments to the
Executive, shall immediately cease and terminate.
4.3    Notwithstanding the foregoing, in the event of the termination of this
Agreement pursuant to Section 4.1(a) or (d), the Company shall pay to the
Executive, in a lump sum in cash within 30 days after the Separation Date, an
amount equal to the sum of (a) the Executive’s previously unpaid Base Salary
through the Separation Date, (b) the Executive’s annual bonus payable (including
any bonus or portion thereof which has been earned but deferred) to the
Executive for the most recently completed fiscal year (if such bonus has not yet
been paid); provided that, notwithstanding the foregoing, such annual bonus need
not be paid within the 30-day period as long as such annual bonus is paid at the
same time as to other executive officers of the Company and not later than March
15 of the fiscal year following the fiscal year for which the bonus is payable,
and (c) the amount of any compensation previously deferred by the Executive
(together with any accrued interest or earnings thereon) (but not to the extent
that payment on such timing would be an impermissible acceleration under Section
409A, as defined below) and any accrued vacation pay, in each case to the extent
not previously paid (the sum of the amounts described in clauses (a), (b) and
(c) shall be hereinafter referred to as the “Accrued Obligations”).
4.4    Notwithstanding the foregoing, in the event of the termination of this
Agreement pursuant to Section 4.1(b) or (c), the Company shall (a) pay to the
Executive (or the Executive’s estate, if applicable), in a lump sum in cash
within 30 days after the Separation Date (or such other date as is required by
applicable law, including Section 409A), the Accrued Obligations and (b) pay to
the Executive (or the Executive’s estate, if applicable), in a lump sum in cash
within 30 days after the Separation Date, an amount equal to the product of (i)
the Executive’s target or reference bonus for the fiscal year in which this
Agreement is terminated and (ii) a fraction, the numerator of which is the
number of days in the current fiscal year through the Separation Date, and the
denominator of which is 365 (the “Pro-Rated Bonus”).
4.5    The terms of this Section 4.5 are intended to provide an incentive in the
form of a stay bonus and related benefits for the Executive to remain employed
until June 30, 2015 or upon the earlier termination by the Company under Section
4.1(e) and to provide post-employment assistance as provided in Section 6 with
respect to the transitioning of his responsibilities. Continued payments are
further conditioned on the Executive’s compliance with Sections 3 and 6.
Notwithstanding Section 4.2, in the event of the termination of this Agreement
pursuant to Section 4.1(e) on or after January 1, 2015 and, except as to clause
(a) below, contingent upon the effectiveness of the Release (as defined below),
the Company shall:
(a)    pay to the Executive, in a lump sum in cash within 30 days after the
Separation Date (or as is required by applicable law, including Section 409A),
the Accrued Obligations, which payments shall be the only elements due to the
Executive under this Section 4.5 if his employment ends before January 1, 2015;
(b)    in the event the Separation Date is before June 30, 2015, pay to the
Executive a sum equal to (i) the Base Salary that the Executive would have
received pursuant to this Agreement had the Executive remained an employee from
the Separation Date through June 30, 2015; (ii) the maximum 401(k) plan matching
contribution payable by the Company prorated for the period from the Separation
Date through June 30, 2015 (to the extent not otherwise paid or provided); (iii)
the present value of the incremental benefit (as determined by the Company’s
plan actuaries) to the Executive under the Company’s defined benefit plan and
SERP, in each case that the Executive would have received under such plans had
the Executive continued to be a participant in such plans for the period from
the Separation Date through June 30, 2015; and (iv) an amount equal to the
executive perquisites payable or provided to the Executive (to the extent not
otherwise paid or provided) prorated for the period from the Separation Date
through June 30, 2015, including but not limited to the executive car allowance,
medical reimbursement program or other benefits being provided to the Executive
as of the Separation Date; provided that such sum shall be paid in equal monthly
installments from the Separation Date through June 30, 2015 in accordance with
the Company’s normal payroll processing (payments will be suspended upon the
Separation Date until the first payroll beginning after the irrevocability of
the Release (or such later date as required by the last paragraph of this
Section 4.5), with any suspended payments added to the first payroll;
(c)    pay to the Executive a monthly cash payment of $40,000 for nine months
beginning July 2015 to be paid on the first payroll of each month in accordance
with the Company’s normal payroll processing;
(d)    pay to the Executive the Executive’s actual bonus for the 2015 Fiscal
Year, paid as in the last sentence of Section 2.2 but without proration (but net
of any amount paid under Section 2.2);
(e)    provided he timely elects and remains eligible for benefits continuation
pursuant to the federal “COBRA” laws, payment by the Company of COBRA premiums
for dual family coverage under the group health and dental insurance coverage
(less his portion of the premiums he would have paid as an active employee,
which shall be deducted from the sum payable under Section 4.5(c)) for a period
from the Separation Date to June 30, 2016 (with any later COBRA coverage being
at his expense), provided that any such payments and related coverage shall be
discontinued in the event that he ceases to be eligible for or to elect such
COBRA coverage during such period. Such payments by the Company (but not
eligible coverage at the Executive’s expense) will cease if future regulations
or legislation causes the Company to conclude such payments are reasonably
likely to result in any tax liability to the Company; provided that the Company
will reimburse the Executive for his own payments under this sentence (less the
portion he would have paid as an active employee) if the Company cannot pay them
directly and if permitted under applicable law without tax liability to the
Company. The Executive must repay promptly to the Company any premiums paid
under this subsection if he does not comply with the final paragraph of this
Section 4.5 within the time period specified and no premiums will be paid after
the deadline for such compliance if he has not so complied;
(f)    cause each of the Executive’s outstanding restricted stock unit awards
that would have vested on or after March 10, 2015 to vest on the Separation Date
and be distributed on the dates provided in such awards as amended by Section
2.3 of this Agreement (and with respect to performance-based restricted stock
units, if the Separation Date occurs prior to the measurement date for such
awards, the Executive agrees that such performance-based restricted stock units
awards will be measured and adjusted to the same extent as if the Executive had
remained an employee of the Company through the measurement date to determine
the number of shares deliverable on the Distribution Date), provided that no
shares will be issued under such restricted stock unit awards that would have
vested on or after March 10, 2015 pursuant to this subsection unless the
Executive complies with the final paragraph of this Section 4.5 within the time
period specified and such restricted stock unit awards shall immediately expire
if the Executive does not comply with the final paragraph of this Section 4.5
within the time period specified; and
(g)    cause each of the Executive’s outstanding stock option awards to become
immediately vested on the Separation Date to the extent that such stock option
awards have not previously vested. The Executive agrees not to and is not
permitted to exercise any incrementally vested stock option shares unless and
until the Release referred to in the final paragraph of this Section 4.5 becomes
irrevocable and such incrementally vested portions shall immediately expire if
the Executive does not comply with the final paragraph of this Section 4.5
within the time period specified.
The provision to the Executive of the benefits provided by clauses (b) through
(g) of this Section 4.5 shall be contingent upon the execution by the Executive
of a release (the “Release”) in a reasonable form provided by the Company
(within five business days following the Separation Date) and the Release’s
becoming irrevocable no later than 60 days (or such shorter period as the
Company specifies) after the Separation Date, and the Executive must repay
promptly to the Company any payments made pursuant to clauses (b) through (g) if
he does not comply with the final paragraph of this Section 4.5 within the time
period specified. Payments contingent on the Release shall be paid no earlier
than the first business day of the calendar year following the year of
termination of employment if the 60 day period ends in such subsequent year.
5.    Mitigation. The Executive shall not be required to mitigate the amount of
any payment or benefits provided for by this Agreement by seeking other
employment or otherwise. Further the amount of any payment or benefits provided
for in this Agreement shall not be reduced by any compensation earned by the
Executive as a result of employment by another employer, by retirement benefits,
by offset against any amount claimed to be owed by the Executive to the Company
or otherwise.
6.    Post-Employment Assistance; Cooperation. On and after the Separation Date,
the Executive agrees to cooperate with the Company in providing reasonable
assistance as requested by the Company with respect to the transitioning of his
work, and that he will be available to the Company for these purposes or any
other purposes reasonably requested by the Company through June 30, 2016 (the
“Assistance and Compliance Period”). This assistance (the “Post-Employment
Assistance”) is expected to include availability to answer questions regarding
the operation of the Company and, if necessary, to attend meetings. The time
commitment for this purpose will be limited to less than 20% of the average
level of bona fide services the Executive performed over the 36 months preceding
the Separation Date, with no extra compensation. The Company shall, to the
extent practicable, provide the Executive with advance (via email and/or phone)
notice of any assistance it requires from him during the Assistance and
Compliance Period and shall endeavor to reasonably accommodate his personal and
potential new employment schedule in requesting such assistance. In addition, if
practical, the Executive may offer his assistance during non-business hours
(evenings and weekends) and doing so would not be a violation of this Section 6.
In addition, the Executive agrees to cooperate fully with the Company in the
investigation, defense or prosecution of any claims or actions in existence when
his employment ends or that may be brought in the future against or on behalf of
the Company by any third party against the Company or by the Company against any
third party. The Executive also agrees that his full cooperation in connection
with such claims or actions will include being available to meet with the
Company’s counsel to prepare for discovery, any mediation, arbitration, trial,
administrative hearing or other proceeding, and to act as a witness when
requested by the Company at reasonable times and locations designated by the
Company. Moreover, unless otherwise prohibited by law, the Executive agrees to
notify the General Counsel of the Company at One Technology Park Drive,
Westford, Massachusetts 01886, if he is asked by any person, entity or agency to
assist, testify or provide information in any such proceeding or investigation.
Such notice shall be in writing and sent by overnight mail to the General
Counsel within two business days of the time the Executive receives the request
for assistance, testimony or information. If the Executive is not legally
permitted to provide such notice, the Executive agrees that he will request that
the person, entity or agency seeking assistance, testimony or information
provide notice consistent with this Section 6.
7.    Payments Subject to Section 409A. Subject to the provisions in this
Section 6, any severance payments or benefits under this Agreement shall begin
only upon the date of the Executive’s “separation from service” (determined as
set forth below) which occurs on or after the date of termination of the
Executive’s employment. The following rules shall apply with respect to
distribution of the payments and benefits, if any, to be provided to the
Executive under this Agreement:
7.1    It is intended that each installment of the severance payments and
benefits provided under this Agreement shall be treated as a separate “payment”
for purposes of Section 409A of the Internal Revenue Code of 1986, as amended
(the “Code”), and the guidance issued thereunder (“Section 409A”). Neither the
Company nor the Executive shall have the right to accelerate or defer the
delivery of any such payments or benefits except to the extent specifically
permitted or required by Section 409A.
7.2    If, as of the date of Executive’s “separation from service” from the
Company, the Executive is not a “specified employee” (within the meaning of
Section 409A), then each installment of the severance payments and benefits
shall be made on the dates and terms set forth in this Agreement.
7.3    If, as of the date of the Executive’s “separation from service” from the
Company, the Executive is a “specified employee” (within the meaning of Section
409A), then:
(a)    Each installment of the severance payments and benefits due under this
Agreement that, in accordance with the dates and terms set forth herein, will in
all circumstances, regardless of when the separation from service occurs, be
paid within the Short-Term Deferral Period (as hereinafter defined) shall be
treated as a short-term deferral within the meaning of Treasury Regulation
§1.409A-1(b)(4) to the maximum extent permissible under Section 409A. For
purposes of this Agreement, the “Short-Term Deferral Period” means the period
ending on the later of the fifteenth day of the third month following the end of
the Executive’s tax year in which the separation from service occurs and the
fifteenth day of the third month following the end of the Company’s tax year in
which the separation from service occurs; and
(b)    Each installment of the severance payments and benefits due under this
Agreement that is not described in Section 7.3(a) and that would, absent this
Section 7.3(b), be paid within the six-month period following the Executive’s
“separation from service” from the Company shall not be paid until the date that
is six months and one day after such separation from service (or, if earlier,
the Executive’s death), with any such installments that are required to be
delayed being accumulated during the six-month period and paid in a lump sum on
the date that is six months and one day following the Executive’s separation
from service and any subsequent installments, if any, being paid in accordance
with the dates and terms set forth herein; provided, however, that the preceding
provisions of this sentence shall not apply to any installment of severance
payments and benefits if and to the maximum extent that such installment is
deemed to be paid under a separation pay plan that does not provide for a
deferral of compensation by reason of the application of Treasury Regulation
§1.409A-1(b)(9)(iii) (relating to separation pay upon an involuntary separation
from service). Any installments that qualify for the exception under Treasury
Regulation §1.409A-1(b)(9)(iii) must be paid no later than the last day of the
Executive’s second taxable year following the taxable year in which the
separation from service occurs.
7.4    The determination of whether and when the Executive’s separation from
service from the Company has occurred shall be made in a manner consistent with,
and based on the presumptions set forth in, Treasury Regulation §1.409A-1(h).
Solely for purposes of this Section 7.4, the “Company” shall include all persons
with whom the Company would be considered a single employer under Sections
414(b) and 414(c) of the Code.
7.5    All reimbursements and in-kind benefits provided under this Agreement
shall be made or provided in accordance with the requirements of Section 409A to
the extent that such reimbursements or in-kind benefits are subject to Section
409A, including, where applicable, the requirements that (a) any reimbursement
is for expenses incurred during the Executive’s lifetime (or during a shorter
period of time specified in this Agreement), (b) the amount of expenses eligible
for reimbursement during a calendar year may not affect the expenses eligible
for reimbursement in any other calendar year, (c) the reimbursement of an
eligible expense will be made on or before the last day of the calendar year
following the year in which the expense is incurred and (d) the right to
reimbursement is not subject to set off or liquidation or exchange for any other
benefit.
7.6    This Agreement is intended to comply with the provisions of Section 409A
and the Agreement shall, to the extent practicable, be construed in accordance
therewith. The Company makes no representation or warranty and shall have no
liability to the Executive or any other person if any provisions of this
Agreement are determined to constitute deferred compensation subject to Section
409A and do not satisfy an exemption from, or the conditions of, Section 409A.
8.    Disputes.
8.1    Settlement of Disputes; Arbitration. All claims by the Executive for
benefits under this Agreement shall be directed to and determined by the Board
of Directors of the Company and shall be in writing. Any denial by the Board of
Directors of a claim for benefits under this Agreement shall be delivered to the
Executive in writing and shall set forth the specific reasons for the denial and
the specific provisions of this Agreement relied upon. The Board of Directors
shall afford a reasonable opportunity to the Executive for a review of the
decision denying a claim. Any further dispute or controversy arising under or in
connection with this Agreement shall be settled exclusively by arbitration in
Boston, Massachusetts, in accordance with the rules of the American Arbitration
Association then in effect. Judgment may be entered on the arbitrator’s award in
any court having jurisdiction.
8.2    Expenses. Except with respect to any claim or contest regarding the
validity or enforceability of, or liability under, Section 3, the Company agrees
to pay as incurred, to the full extent permitted by law, all legal, accounting
and other fees and expenses which the Executive may reasonably incur as a result
of any claim or contest (regardless of the outcome thereof) by the Company, the
Executive or others regarding the validity or enforceability of, or liability
under, any provision of this Agreement or any guarantee of performance thereof
(including as a result of any contest by the Executive regarding the amount of
any payment or benefits pursuant to this Agreement), plus in each case interest
on any delayed payment at the applicable Federal rate provided for in Section
7872(f)(2)(A) of the Code.
9.    Successors.
9.1    Successor to Company. The Company shall require any successor (whether
direct or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business or assets of the Company expressly to assume
and agree to perform this Agreement to the same extent that the Company would be
required to perform it if no such succession had taken place. As used in this
Agreement, the “Company” shall mean the Company as defined above and any
successor to its business or assets as aforesaid which assumes and agrees to
perform this Agreement, by operation of law or otherwise.
9.2    Successor to Executive. This Agreement shall inure to the benefit of and
be enforceable by the Executive’s personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees. If the
Executive should die while any amount would still be payable to the Executive or
the Executive’s family hereunder if the Executive had continued to live, all
such amounts, unless otherwise provided herein, shall be paid in accordance with
the terms of this Agreement to the executors, personal representatives or
administrators of the Executive’s estate. Neither the Executive nor, in the
event of his death, the executors, personal representatives or administrators of
the Executive’s estate, shall have the power to transfer, assign, mortgage or
otherwise encumber in advance any of the payments provided for in this
Agreement, nor shall any payments nor assets or funds of the Company be subject
to seizure for the payment of any debts, judgments, liabilities, bankruptcy or
other actions.
10.    Notice. All notices, instructions and other communications given
hereunder or in connection herewith shall be in writing. Any such notice,
instruction or communication shall be sent either (a) by registered or certified
mail, return receipt requested, postage prepaid, or (b) prepaid via a reputable
nationwide overnight courier service, in each case addressed to the Company,
Attention: CEO, at One Technology Park Drive, Westford, Massachusetts 01886 and
to the Executive at the Executive’s principal residence as currently reflected
on the Company’s records (or to such other address as either the Company or the
Executive may have furnished to the other in writing in accordance herewith).
Any such notice, instruction or communication shall be deemed to have been
delivered five business days after it is sent by registered or certified mail,
return receipt requested, postage prepaid, or one business day after it is sent
via a reputable nationwide overnight courier service. Either party may give any
notice, instruction or other communication hereunder using any other means, but
no such notice, instruction or other communication shall be deemed to have been
duly delivered unless and until it actually is received by the party for whom it
is intended.
11.    Miscellaneous.
11.1    Severability. The invalidity or unenforceability of any provision of
this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement, which shall remain in full force and effect.
11.2    Injunctive Relief. The Company and the Executive agree that any breach
of this Agreement by the Company or the Executive is likely to cause the other
party substantial and irrevocable damage and therefore, in the event of any such
breach, in addition to such other remedies which may be available, the Company
or the Executive, as applicable, shall have the right to specific performance
and injunctive relief.
11.3    Governing Law. The validity, interpretation, construction and
performance of this Agreement shall be governed by the internal laws of the
Commonwealth of Massachusetts, without regard to conflicts of law principles.
11.4    Waivers. No waiver by the Company or the Executive at any time of any
breach of, or compliance with, any provision of this Agreement to be performed
by the other party shall be deemed a waiver of that or any other provision at
any subsequent time.
11.5    Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed to be an original but both of which together shall
constitute one and the same instrument.
11.6    Tax Withholding. Any payments provided for hereunder shall be paid net
of any applicable tax withholding required under federal, state or local law.
11.7    Entire Agreement. Except with respect to the Executive Retention
Agreement, which shall remain in full force and effect through December 31,
2014, and any non-disclosure or invention assignment agreement entered into
between the Company and the Executive and the Executive’s equity compensation
awards (as amended herein) and their related plans, this Agreement sets forth
the entire agreement of the parties hereto in respect of the subject matter
contained herein and supersedes all prior agreements, promises, covenants,
arrangements, communications, representations or warranties, whether oral or
written, by any officer, employee or representative of any party hereto in
respect of the subject matter contained herein, and any prior agreement of the
parties hereto in respect of the subject matter contained herein is hereby
terminated and cancelled.
11.8    Amendments. This Agreement may be amended or modified only by a written
instrument executed by both the Company and the Executive.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first set forth above.
KADANT INC.
By: /s/ Jonathan W. Painter        
Jonathan W. Painter
President and Chief Executive Officer
EXECUTIVE
/s/Thomas M. O’Brien    
Thomas M. O’Brien

















1